MEMORANDUM DECISIONS.
The opinion of the court was delivered by
Marshall, J.:
In case No. 26,044, the Kansas Compensation Board appeals from a judgment allowing compensation to Nina Viva Lord for services rendered by her as a student nurse at Fort Riley during the World War. She was in that service from October 15, 1918, to March 23, 1919, and was relieved from duty by order from the surgeon-general dated April 14,1919.
The board contends that she did not render any service in the army, navy, or marine corps. With that contention the court does not agree. This case is controlled by The State, ex rel., v. Davis, 114 Kan. 270, 217 Pac. 905, where this court said that “members of officers’ training camps conducted after the declaration of war, who afterwards became veterans of the World War, are entitled to compensation during the time they served in such training camps.”
We quote from the brief of this appellee as follows:
“The condition of this appellee [Nina Viva Lord] was almost exactly the same as the condition of student officers in these training camps. She volunteered her services as a student nurse with the hope and expectation that at the end of her student service she would be given a commission in the army nurse corps. . . . When she entered the military service she surrendered her right of choice as to hours of work and living conditions and placed herself under the absolute regulations of the army. Her conduct was subject to restriction and she suffered at the hands of a military tribunal should she commit an infraction against the regulations imposed upon her. From the moment she entered her post of duty until she was given a certificate in lieu of discharge there was not a single m,oment of her life that was not under the absolute and direct control of the United States government. . . .
“Ship builders, carpenters at cantonments and clerks in the various departments . . . were at all times living under civil conditions. Except while at work they were free to come and go as they pleased; their mode and manner of dress was not prescribed; they chose their living quarters and provided their *347own‘table. There was nothing in their relation with the government except the common, eveiy-day relation of employer and employee. They could resign from their position at any instant they desired. If they committed any crime, it was a crime under the civil laws and they were subject to trial by civil courts.
“. . . She [Nina Viva Lord] was a soldier, and her entire life was subject to military regulation and discipline. If news had reached the cantonment at Funston that a bombing war was eminent, every carpenter, every plumber and every laborer was at liberty to quit his position and take up work elsewhere, but this appellee could no more have left her post of duty at the hospital at Riley under those conditions .... [than any soldier] could have gone to his commanding officer and said, ‘I do not like the shell and shrapnel. I am going home. Here is my helmet and gas mask. Good-by.’ ”
The judgment is affirmed.
In case No. 26,027, the Kansas Compensation Board appeals from a judgment declaring that Hazel E. Brainine Whitmore is entitled to compensation for services rendered by her as a dietitian at Camp Beauregard, La. This case is very similar to the one just decided, but differs in this, that the evidence shows that Hazel E. Branine Whitmore did render service in the army as a dietitian in a military hospital at Camp Beauregard, La.
It follows that the judgment is affirmed.
In case No. 25,783, Reed T. .Schrontz appeals from a judgment of the district court denying to him compensation under the Kansas soldiers’ compensation law. The question turned on his residence at the time of his induction into the army. There was evidence which tended to prove that at that time he was a resident of Missouri, and there was evidence which tended to prove that he was then a resident of Kansas. The trial court on conflicting evidence determined that Reed T. Schrontz was not a resident of Kansas at the time he entered the military service of the United States for the World War. Under repeated declarations of this court, that conclusion cannot be disturbed.
The judgment is affirmed.
In case No. 25,831, Presley B. Hill appeals from a judgment of the district court denying to him compensation under the Kansas soldiers’ compensation law. His right to compensation turned on the question of his residence at the time of his enlistment in the United States army at Hutchinson, Kan. There was evidence *348which tended to show that at the time of his enlistment he was a resident of Michigan, and there was evidence which tended to show that he was then a resident of Kansas. On that evidence the court found that Presley B. Hill was not a resident of Kansas at the time he entered the United States army for service in the World War.
The judgment is affirmed.